                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


JOHN PATRICK WALLACE, #1621931                   §
                                                 §
VS.                                              §                 CIVIL ACTION NO. 4:17cv511
                                                 §
DIRECTOR, TDCJ-CID                               §

                                    ORDER OF DISMISSAL

       The above-named and numbered case was referred to United States Magistrate Judge

Christine A. Nowak, who issued a Report and Recommendation recommending that the petition be

denied and dismissed with prejudice because it is time-barred. Petitioner filed objections.

       Having made a de novo review, the court concludes that the findings and conclusions of the

Magistrate Judge are correct, and the objections of Petitioner are without merit. Petitioner fails to

show that the Report and Recommendation is in error or that he is entitled to equitable tolling.

Accordingly, the court hereby adopts the findings and conclusions of the Magistrate Judge as the

findings and conclusions of the court. It is

       ORDERED that the petition for writ of habeas corpus is DENIED and Petitioner’s case is

DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

       ORDERED that all motions not previously ruled on are hereby DENIED.


             .    SIGNED this the 14th day of March, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
